  Case 13-12960         Doc 95     Filed 02/05/19 Entered 02/05/19 10:32:06              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-12960
         Andre LaCour
         Maria LaCour
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/29/2013.

         2) The plan was confirmed on 09/05/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/15/2018.

         6) Number of months from filing to last payment: 67.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,225.00.

         10) Amount of unsecured claims discharged without payment: $79,305.22.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-12960              Doc 95         Filed 02/05/19 Entered 02/05/19 10:32:06                     Desc Main
                                              Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                    $43,833.03
          Less amount refunded to debtor                                   $3.03

NET RECEIPTS:                                                                                           $43,830.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $2,075.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                               $1,851.61
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,926.61

Attorney fees paid and disclosed by debtor:                         $1,425.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EXPRESS                         Unsecured      3,746.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE                 Unsecured     19,697.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE                 Unsecured      3,974.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE                 Secured       16,640.00     16,161.15        16,161.15     16,161.15     981.01
CHASE BANK USA                           Unsecured      3,095.00            NA              NA            0.00       0.00
Childrens Place/Citicorp Credit Services Unsecured         352.00           NA              NA            0.00       0.00
CITIBANK USA                             Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured                    312.00        395.34          395.34        138.40        0.00
DISCOVER BANK                            Unsecured     11,748.00            NA              NA            0.00       0.00
DISCOVER BANK                            Unsecured            NA     11,748.00        11,748.00      4,112.72        0.00
DUPAGE CREDIT UNION                      Secured      191,941.00    191,290.84             0.00           0.00       0.00
DUPAGE CREDIT UNION                      Unsecured            NA           0.00        4,011.46      1,404.32        0.00
DUPAGE CREDIT UNION                      Unsecured            NA     26,687.80        26,687.80      9,342.82        0.00
DUPAGE CREDIT UNION                      Secured              NA       4,011.46            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured                 2,584.00       2,584.38        2,584.38        904.74        0.00
KOHLS                                    Unsecured         737.00           NA              NA            0.00       0.00
LVNV FUNDING                             Unsecured         492.00        492.03          492.03        172.25        0.00
MIDLAND FUNDING LLC                      Unsecured         515.00        515.24          515.24        180.37        0.00
OAK HARBOR CAPITAL                       Unsecured      7,335.00       8,536.53        8,536.53      2,988.45        0.00
QUANTUM3 GROUP LLC                       Unsecured         350.00        353.13          353.13        123.62        0.00
WELLS FARGO BANK NA                      Secured      359,900.00    283,810.93             0.00           0.00       0.00
WELLS FARGO BANK NA                      Secured              NA       4,176.04        3,393.54      3,393.54        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-12960         Doc 95      Filed 02/05/19 Entered 02/05/19 10:32:06                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $3,393.54          $3,393.54             $0.00
       Debt Secured by Vehicle                           $16,161.15         $16,161.15           $981.01
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,554.69         $19,554.69           $981.01

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $55,323.91         $19,367.69              $0.00


Disbursements:

         Expenses of Administration                             $3,926.61
         Disbursements to Creditors                            $39,903.39

TOTAL DISBURSEMENTS :                                                                      $43,830.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
